Citation Nr: 1315687	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left hand pain and numbness.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial disability rating in excess of 30 percent for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder.

5.  Entitlement to an increased disability rating for acromioclavicular joint degenerative joint disease, evaluated as 10 percent disabling prior to May 3, 2010, and 20 percent disabling, beginning May 3, 2010.

6.  Entitlement to an increased disability rating for right shoulder chronic impingement syndrome, evaluated as 10 percent disabling prior to May 3, 2010, and 20 percent disabling, beginning May 3, 2010.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982, and from July 2006 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that while the case was in remand status, the RO increased the evaluation of the Veteran's service-connected left acromioclavicular joint degenerative joint disease to 20 percent, effective May 3, 2010.  In addition, the RO increased the evaluation for the service-connected right shoulder chronic impingement syndrome to 20 percent, effective May 3, 2010.  See November 2012 rating decision.  This was not a full grant of the benefits sought on appeal and thus the issues concerning the evaluation of these disabilities remain before the Board on appeal.  AB V. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 
The Board notes that in the November 2012 rating decision cited above, the RO granted service connection for tinea versicolor (claimed as a skin disorder).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have a left hand disability manifested by left hand pain and numbness.

2.  The Veteran does not have a disability manifested by chest pains.

3.  The Veteran's carpal tunnel syndrome of the right hand is manifested by pain, numbness, weakness, stiffness, tremors, tingling, slightly decreased grip strength, mild sensory impairment, and impaired coordination in the right hand, wrist and fingers, as well as associated functional limitations.

4.  The impairment from the Veteran's circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

5.  For the period prior to May 3, 2010, the Veteran's left shoulder disability was manifested by limitation of arm motion to shoulder level and associated functional limitations, without dislocation, nonunion or loose union.

6.  For the period beginning May 3, 2010, the Veteran's left shoulder disability was manifested by limitation of arm motion to 25 degrees from the side and associated functional limitations, without dislocation, nonunion or loose union.

7.  For the period prior to May 3, 2010, the Veteran's right shoulder disability was manifested by painful motion of the right shoulder and associated functional limitations, without dislocation, nonunion or loose union.

8.  For the period beginning May 3, 2010, the Veteran's right shoulder disability was manifested by limitation of arm motion to 25 degrees from the side and associated functional limitations, without dislocation, nonunion or loose union.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for chest pains are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2012).

4.  The criteria for a disability rating in excess of 30 percent for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

5.  For the period prior to May 3, 2010, the criteria for a 20 percent rating for acromioclavicular joint degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2012).


6.  For the period beginning May 3, 2010, the criteria for a 30 percent rating for acromioclavicular joint degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2012).

7.  For the period prior to May 3, 2010, the criteria for a rating in excess of 10 percent for right shoulder chronic impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2012).

8.  For the period prior to May 3, 2010, the criteria for a 40 percent rating for right shoulder chronic impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims for increased ratings, the appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

In a December 2007 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the December 2007 letter, and a subsequently issued May 2011 letter.
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  As noted above, the Board remanded the claim in May 2012, to obtain outstanding VA treatment records dated from December 2008 to the present, and to afford the Veteran VA examinations to evaluate the current severity of his service-connected carpal tunnel syndrome of the right hand, bilateral shoulder disabilities, and sleep disorder; dysthymic disorder.  A search of Virtual VA reveals that VA outpatient treatment records dated from 2007 to 2012 are available.  Furthermore, the Veteran was afforded VA peripheral nerves, joints and mental disorder examinations in May and June 2012.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Pain and Numbness of the Left Hand

The Veteran contends that he has a left hand disability, manifested by pain and numbness, related to his active military service.

An October 2007 Report of Medical Assessment shows that the Veteran was referred by the examiner for further evaluation due to hand numbness and complaints.  Otherwise, service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a left hand disability.
The Veteran was afforded VA examinations in response to his claims in January and February 2008.  He reported that his hand condition (pain and numbness) started in February 2007.  Specifically, he reported that while stationed in Iraq, wearing a uniform, he started to feel moderate bilateral hand pain, and associated numbness of the area, especially during the night.  He reported further that during his last deployment, he was using a full vest for a prolonged period of time, and approximately 65 pounds of equipment constantly.  He recalled that he was assigned to a military vehicle of approximately 7 feet high, and was required on several occasions to jump with his full vest.  He claimed that since that time, he has experienced neck, bilateral shoulder, arm, and hand pain and numbness.  The Veteran was diagnosed with carpal tunnel syndrome of the right hand, based on physical examination findings, but no abnormality of the left hand was found, and accordingly, no left hand disability was diagnosed.

During a May 2010 VA examination, the Veteran complained of pulsating pain at night and upon cold exposure of both hands, but more on the right.  On physical examination of the left hand, motor, sensory and reflex examinations were normal, and no other impairment was found.  Again, no disability of the left hand was diagnosed.

VA outpatient treatment records are also negative for any evidence or diagnosis of a left hand disability.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report his symptoms of left hand pain and numbness.  However, an underlying disability has never been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of an underlying left hand disability in the record.

In essence, the evidence of a current diagnosis of a left hand disability is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2012).

In light of the absence of any competent evidence of a chronic left hand disability in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  
Chest Pains

The Veteran contends that he has a disability manifested by chest pains, related to his active military service. 

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a disability of the chest or a cardiac condition.  

The post-service medical evidence of record is also negative for any evidence of a disability of the chest or a cardiac condition.  

During a January 2008 VA general medical examination, the Veteran denied a history of angina, syncope, dyspnea, fatigue, or dizziness.  No disability of the chest or cardiac condition was diagnosed at that time.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report his symptoms of chest pains.  However, an underlying disability has never been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of an underlying chest disability in the record.

In essence, the evidence of a current diagnosis of a chronic disability manifested by chest pains is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2012).

In light of the absence of any competent evidence of a chronic disability manifested by chest pains in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Carpal Tunnel Syndrome of the Right Hand

The Veteran's right carpal tunnel syndrome is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012), which pertains to paralysis of the median nerve.

Initially, the Board observes that the record reflects that the Veteran is right-handed.  Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

During VA general medical examination in January and February 2008, the Veteran complained of pain, weakness and numbness in the hands and fingers, with daily flare-ups of joint symptoms of moderate intensity.  He reported that it was difficult to perform daily activities during flare-ups.  The Veteran was diagnosed with carpal tunnel syndrome of the right hand.  The Veteran reported that his disability caused significant occupational difficulties, in that he had problems with lifting and carrying, weakness and fatigue.  He also complained of decreased strength and pain in the upper extremity, which caused increased absenteeism.  The Veteran also claimed that his right hand disability had moderate effects on his ability to shop and complete chores, and mild effects on toileting, bathing, grooming, and dressing, and his ability to exercise, travel and participate in sports and recreation.  

In a July 2008 rating decision, the Veteran was granted service connection for carpal tunnel syndrome of the right hand, claimed as bilateral hand pain and numbness.  A 10 percent evaluation was assigned, effective November 29, 2007, under Diagnostic Code 8515.

The Veteran was afforded another VA peripheral nerves examination in May 2010.  He complained at that time of pulsating pain in the hands, more in the right hand.  He also complained of weakness, tremors, stiffness, numbness, paresthesias/dysesthesias (tingling), pain, and impaired coordination.  On physical examination, muscle strength (handgrip) was slightly decreased (4/5), in that there was mild weakness when closing the right hand.  On sensory examination, pain and light touch were decreased.  Reflex examination was normal and there was no muscle atrophy present.  The diagnosis of carpal tunnel syndrome of the right hand was continued.  The Veteran reported that the disability had severe effects on his ability to complete chores and exercise, and a moderate effect on his ability to shop, participate in recreational activities, bathe and dress.

In accordance with the Board's May 2012 remand, the Veteran was afforded his most recent VA peripheral nerves examination in May 2012.  The Veteran complained of pulsating pain in the right wrist with radiation to the forearm, and weakness of the right hand, with occasional dropping of objects from the right hand.  He also complained of severe numbness in the right upper extremity.  He reported acute flare-ups of right wrist and hand pain, which lasted for several days, and were relieved by pain medication and the application of a cow udder grease liniment.  The Veteran denied any paresthesias and/or dysesthesias.
On physical examination, grip strength and pinch (thumb to index finger) were reduced to 4/5.  There was no evidence of muscle atrophy and reflex examination was normal.  Sensory examination revealed that light touch was decreased in the right hand.  Phalen's and Tinel's sign were positive on the right.  The examiner concluded that there was mild incomplete paralysis of the median nerve in the right hand.  

The Veteran has reported significant functional impairment as a result of his right hand disability.  However, the objective medical evidence does not show that the disability is manifested by anything more than mild neurological symptoms.  In this regard, notwithstanding the Veteran's complaints on examination of severe pain, numbness and weakness in the right hand; physical examinations in 2010 and 2012 show that grip strength in the right hand has consistently been only slightly reduced to 4/5, reflex examination has been normal, and there has been no evidence of muscle atrophy.  In addition, the Veteran was diagnosed, based on neurological testing, with only mild incomplete paralysis of the median nerve, on examination in 2012.  Furthermore, although the Veteran has reported flare-ups of joint pain, he has also reported that his pain is relieved by pain medication.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for mild incomplete paralysis, and a rating in excess of 10 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2012).  See also DeLuca v. Brown.  

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2012).

Circadian Rhythm Sleep Disorder, Dysthymic Disorder

The Veteran's disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, for mental disorders.  He contends that a higher rating is warranted.

Under Diagnostic Code 9411, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id. 

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id. 


A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The Veteran was afforded a VA mental disorder examination in January 2008.  He complained at that time of severe, daily sleep deprivation, resulting in irritability the next day.  The examiner diagnosed circadian rhythm sleep disorder, delayed sleep phase type.  The examiner concluded that the Veteran had some mild symptoms or difficulty in social or occupational functioning, but that he was generally functioning pretty well and had some meaningful interpersonal relationships.  He also noted that the Veteran's mental disorder symptoms did not require continuous medication, and opined that there was no total occupational and social impairment due to mental disorder signs and symptoms.  He assigned a GAF score of 70.  
VA outpatient treatment records show that the Veteran had been complaining of insomnia since his return from Iraq, and that he was taking Temazepan for his symptoms.

In a July 2008 rating decision, the RO granted service connection for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems.  An evaluation of 10 percent was assigned, effective November 29, 2007.

The Veteran was afforded a VA mental disorders examination in September 2009.  He complained at that time of sleeping difficulties, described as problems with initiation, frequent awakenings, decreased total sleep time and anxiety, which interfered with daily activities.  He denied panic attacks, inappropriate behavior, homicidal and suicidal thoughts.  On evaluation, he was adequately dressed alert and oriented in all spheres, but with an anxious and depressed mood.  His memory was mildly impaired for recent events.  He was assigned a GAF score of 53.

In an October 2009 rating decision, the RO granted an increased rating of 30 percent for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems, dysthymic disorder, effective September 25, 2009, based on the results of the September 2009 VA examination.

On VA examination in June 2012, he complained of sleep deprivation with nightmares, resulting in irritability, social withdrawal, sadness, forgetfulness, and being "spaced out."  He was diagnosed with dysthymic disorder, and assigned a GAF score of 60.

In November 2012, the RO granted a 30 percent rating for the service-connected circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems, dysthymic disorder, from November 29, 2007.

The Veteran has consistently reported chronic sleep impairment and endorsed feelings of sadness and depression.  He has also complained of mild memory loss for recent events.  These symptoms are contemplated in the currently assigned 30 percent evaluation.  The Veteran does not contend and the evidence does not show that he has experienced flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impaired judgment; or difficulty in establishing and maintaining effective work and social relationships.  Furthermore, there is no objective evidence of impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), and although he reported feeling "spaced out" in 2012, there is no objective evidence of impaired abstract thinking.  

The Board also notes that throughout the period on appeal, the Veteran has received GAF scores between 53 and 70, indicative of only moderate and mild impairment, and on objective examination, there was no data suggesting that the Veteran's impairment was more than moderate or mild.  The Board concludes that the evidence does not support assignment of a rating higher than 30 percent for the Veteran's sleep disorder; dysthymic disorder.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2012).

Left Acromioclavicular Joint Degenerative Joint Disease

On VA examination in January 2008, the Veteran complained of pain and numbness in the left arm.  On physical examination, he demonstrated left shoulder active flexion and abduction from 0 to 160 degrees, with pain.  Examination also revealed tenderness, painful movement and weakness.  The examiner noted that there was additional loss of motion on repetitive use from 100 to 160 degrees, due to pain and weakness, and that the factor most responsible for additional limitation of motion was pain/weakness.  The examiner diagnosed left acromioclavicular joint degenerative joint disease based on the results of X-rays taken in January 2008.  

In a July 2008 rating decision, the RO granted service connection for left acromioclavicular joint degenerative joint disease, claimed as bilateral arm.  An evaluation of 10 percent was assigned, under Diagnostic Code 5203, effective November 29, 2007.

The Veteran was afforded another VA examination in May 2010.  He complained of pain, deformity, instability, stiffness, weakness, incoordination, and decreased speed of motion.  He denied giving way, locking, dislocation or subluxation or effusion.  He also complained of severe flare-ups, every three to four months, which lasted 3 to 7 days.  He reported functional impairment due to the left shoulder disability, in that he had difficulty pushing or grabbing objects, was unable to stand for more than a few minutes, and only able to walk 1/4 mile.  During range of motion testing, he demonstrated flexion from 0 to 100 degrees, abduction from 0 to 90 degrees, internal rotation from 0 to 65 degrees, and external rotation from 0 to 75 degrees.  The examiner noted that there was objective evidence of pain with active motion, and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no evidence of ankylosis.  The examiner diagnosed left acromioclavicular joint degenerative joint disease.  He noted that the disability had a mild affect on the Veteran's ability to feed himself, a moderate effect on his ability to bathe, dress, shop, complete chores and participate in recreational activities, and a sever effect on his ability to drive and exercise.  The disability did not affect the Veteran's ability to use the toilet, groom himself or travel.  

In accordance with the Board's remand, the Veteran was afforded his most recent VA examination in May 2012.  He complained of bilateral pulsating shoulder pain with radiation to the arm, and numbness.  He also complained of acute flare-ups of shoulder pain ranging from 6 hours to several days long.  During range of motion testing, he demonstrated flexion of the left shoulder to 95 degrees, with pain beginning at 30 degrees, and abduction to 95 degrees, with pain beginning at 30 degrees.  He demonstrated flexion of 80 degrees and abduction of 70 degrees after three repetitions.  The examiner also noted that the Veteran had functional impairment of the shoulder and/or additional limitation of range of motion of the shoulder and arm after repetitive use.  Specifically, he noted that the Veteran had less movement than normal, weakened movement, excess fatigability and pain following repetitive-use testing.

In a November 2012 rating decision, the RO granted an increased rating of 20 percent for the service-connected acromioclavicular joint degenerative joint disease, claimed as bilateral arm, under Diagnostic Code 5201, effective May 3, 2010.

Period prior to May 3, 2010

The Board finds that a 20 percent rating is warranted under Diagnostic Code 5201 prior to May 3, 2010.  In this regard, although the Veteran demonstrated active flexion and abduction to 160 degrees, he started to experience pain at 100 degrees.  The examiner also noted that there was additional loss of motion on repetitive use from 100 to 160 degrees, due to pain and weakness.  The Veteran also complained of weekly flare-ups of joint pain, which lasted for hours, and functional impairment, in that he had difficulty sleeping and performing overhead activities, due to the left shoulder disability.  Therefore, with consideration of the Deluca factors and the findings of additional limitation of motion following repetitive use, as well as the Veteran's noted reports of functional impairment, and resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of flexion to at least 100 degrees and limitation of abduction to at least 100 degrees.  The Board also concludes that these findings more nearly approximate limitation of motion of the arm at shoulder level and therefore, meet the criteria for a 20 percent rating under Diagnostic Code 5201, beginning November 29, 2007.

As the evidence does not show limitation of left arm motion to midway between the side and shoulder level or to 25 degrees from the side, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201 for this period.

The Veteran did not report dislocation during this period and this symptom was not shown in the clinical or examination record.  He retained significant shoulder motion, which means that there was no ankylosis.  The evidence is, therefore, against the grant of an increased rating on the basis of dislocation, nonunion or malunion under Diagnostic Codes 5200-5203 (2012).

The Board also notes that as there was no evidence on VA examination in January 2008 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted for this period.

Period beginning May 3, 2010

The Board finds that the May 2010 VA examination is inadequate.  In this regard, although the examiner noted that the Veteran demonstrated flexion of 100 degrees and abduction of 90 degrees, he did not specifically address when the Veteran started to experience pain during range of motion testing.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Accordingly, the only reliable findings for this period, with regard to the Veteran's range of motion of the left shoulder, come from the May 2012 VA examination.  On examination in May 2012, the Veteran was able to flex to 95 degrees, but pain was noted at 30 degrees.  Further, he demonstrated abduction to 95 degrees, but pain was noted at 30 degrees.  

Under Diagnostic Code 5201, a 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  The Veteran reported pain at 30 degrees of flexion and abduction on examination in May 2012.  In addition, he has reported that his disability affects his ability to perform activities of daily living, including bathing, dressing, driving and completing chores.  The May 2012 examiner also noted that the left shoulder disability caused pain, weakened movement, excess fatigability and decreased motion after repetitive testing.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, with consideration of the Deluca factors and the findings of additional limitation of motion following repetitive use, as well as the Veteran's noted reports of functional impairment, and resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of flexion to at least 30 degrees and limitation of abduction to at least 30 degrees.  The Board also concludes that these findings more nearly approximate limitation of motion of the arm to 25 degrees from the side and therefore, meet the criteria for a 30 percent rating for the minor arm under Diagnostic Code 5201, beginning May 3, 2010.

The Veteran has not reported dislocation during this period and this symptom has not been shown in the clinical or examination record.  He retains significant shoulder motion which means that there is no ankylosis.  The evidence is, therefore, against the grant of an increased rating for this period on the basis of dislocation, nonunion or malunion under Diagnostic Codes 5200-5203 (2012).

The Board also notes that as there was no evidence on VA examination in May 2010 or May 2012 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.

Right Shoulder Chronic Impingement Syndrome

On VA examination in January 2008, the Veteran complained of pain and numbness in the right arm.  On physical examination, he demonstrated right shoulder active flexion and abduction from 0 to 180 degrees, with pain.  Examination also revealed tenderness, painful movement and weakness.  The examiner noted that there was additional loss of motion on repetitive use from 140 to 180 degrees, due to pain and weakness, and that the factor most responsible for additional limitation of motion was pain/weakness.  The examiner diagnosed right shoulder chronic impingement syndrome, based on MRI results.

In a July 2008 rating decision, the RO granted service connection for right shoulder chronic impingement syndrome, claimed as right shoulder.  An evaluation of 10 percent was assigned, under Diagnostic Code 5203, effective November 29, 2007.
The Veteran was afforded another VA examination in May 2010.  However, as noted above, the Board finds that the May 2010 VA examination is inadequate because the examiner did not specifically address when the Veteran started to experience pain during range of motion testing.  

In accordance with the Board's remand, the Veteran was afforded his most recent VA examination in May 2012.  He complained of bilateral pulsating shoulder pain with radiation to the arm, and numbness.  He also complained of acute flare-ups of shoulder pain ranging from 6 hours to several days long.  During range of motion testing, he demonstrated flexion of the right shoulder to 95 degrees, with pain beginning at 30 degrees, and abduction to 95 degrees, with pain beginning at 30 degrees.  He demonstrated flexion of 85 degrees and abduction of 75 degrees after three repetitions.  The examiner also noted that the Veteran had functional impairment of the shoulder and/or additional limitation of range of motion of the shoulder and arm after repetitive use.  Specifically, he noted that the Veteran had less movement than normal, weakened movement, excess fatigability and pain following repetitive-use testing.

In a November 2012 rating decision, the RO granted an increased rating of 20 percent for the service-connected right shoulder chronic impingement syndrome, claimed as right arm, under Diagnostic Code 5201, effective May 3, 2010.

Period prior to May 3, 2010

As there is no evidence of dislocation or malunion of the clavicle or scapula during this period, a rating in excess of 10 percent under Diagnostic Code 5203 is not warranted.  There is also no evidence of impairment of the humerus or ankylosis.  Therefore, an increased rating is not warranted for this period under Diagnostic Codes 5200 or 5202.  

As the evidence does not show limitation of right arm motion at shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201 for this period.

The Board also notes that as there was no evidence on VA examination in January 2008 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.

The Board also notes that although the Veteran reported functional impairment (difficulty sleeping and performing overhead activities), due to the right shoulder disability, range of motion was still significantly normal (140 degrees), even with consideration of pain and weakness, and after repetitive use.  Accordingly, an increased rating is not warranted under DeLuca.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent during this period.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2012).

Period beginning May 3, 2010

As the May 2010 VA examination has been found inadequate, the only reliable findings for this period, with regard to the Veteran's range of motion of the right shoulder, come from the May 2012 VA examination.  On examination in May 2012, the Veteran was able to flex to 95 degrees, but pain was noted at 30 degrees.  Further, he demonstrated abduction to 95 degrees, but pain was noted at 30 degrees.  

Under Diagnostic Code 5201, a 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  The Veteran reported pain at 30 degrees of flexion and abduction on examination in May 2012.  In addition, he has reported that his disability affects his ability to perform activities of daily living, including bathing, dressing, driving and completing chores.  The May 2012 examiner also noted that the right shoulder disability caused pain, weakened movement, excess fatigability and decreased motion after repetitive testing.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, with consideration of the Deluca factors and the findings of additional limitation of motion following repetitive use, as well as the Veteran's noted reports of functional impairment, and resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of flexion to at least 30 degrees and limitation of abduction to at least 30 degrees.  The Board also concludes that these findings more nearly approximate limitation of motion of the arm to 25 degrees from the side and therefore, meet the criteria for a 40 percent rating for the major arm under Diagnostic Code 5201, beginning May 3, 2010.

However, even with consideration of all pertinent disability factors, none of the evidence supports a finding that the Veteran's functional impairment more nearly approximates an evaluation of 50 percent under

The Veteran has not reported dislocation during this period and this symptom has not been shown in the clinical or examination record.  He retains significant shoulder motion which means that there is no ankylosis.  The evidence is, therefore, against the grant of an increased rating for this period on the basis of dislocation, nonunion or malunion under Diagnostic Codes 5200-5203 (2012).

The Board also notes that as there was no evidence on VA examination in May 2010 or May 2012 or elsewhere in the record of a muscle injury to the right shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's service-connected disabilities have caused unemployability.  The Veteran is currently unemployed.  However, rather than attributing his unemployment to disability, he reports that he is unemployed as a result of his factory closing down.  See VA examination reports.  

On VA examination in 2008, the Veteran reported that his right hand disability caused significant occupational difficulties, in that he had problems with lifting and carrying, weakness and fatigue.  He also complained of decreased strength and pain in the upper extremity, which caused increased absenteeism.  However, the examiner concluded that although the Veteran's right hand carpal tunnel syndrome impacted his ability to work, the Veteran was still able to obtain and secure financially gainful employment of a sedentary nature, which did not require repetitive movement of the right wrist for more than one hour straight, and which allowed him to take 15-minute breaks during an 8-hour work day.  


The September 2009 VA examiner opined that the Veteran's mental disorder caused severe social and occupational impairment because he was unable to keep a specific schedule or complete a normal workday at a gainful job.  However, both the January 2008 and June 2012 examiners refuted this opinion, and found that the Veteran did not have total social and occupational impairment due to his mental disorder.  He reported at that time, as he did on other examinations, that he stopped working because the factory he was employed at closed down.  There is no evidence of record that he was ever fired or denied employment due to any of his service-connected disabilities, including his mental disorder.

The May 2012 examiner, who evaluated the Veteran's right carpal tunnel syndrome and bilateral shoulder disabilities, opined that the Veteran was able to obtain and secure a financially gainful sedentary type job, which did not require him to perform overhead activities of more than 90 degrees of abduction or raising the arm above shoulder level, or any repetitive movement of the shoulder or right wrist for more than 1 hour straight, during an 8-hour work day.

As there is no evidence of unemployability attributable to a service connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

Service connection for left hand pain and numbness is denied.

Service connection for chest pains is denied.

An increased rating for carpal tunnel syndrome of the right hand is denied.

An increased rating for circadian rhythm sleep disorder, delayed sleep phase type, claimed as sleeping problems; dysthymic disorder, is denied.

A 20 percent rating, but no more, is granted for left acromioclavicular joint degenerative joint disease, for the period prior to May 3, 2010.

A 30 percent rating, but no more, is granted for left acromioclavicular joint degenerative joint disease, for the period beginning May 3, 2010.

For the period prior to May 3, 2010, an increased rating for right shoulder chronic impingement syndrome, is denied.

A 40 percent rating, but no more, is granted for right shoulder chronic impingement syndrome, for the period beginning to May 3, 2010.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


